COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Beales and Chafin
UNPUBLISHED


              Argued at Richmond, Virginia


              FRANKIE JUNIOR WRIGHT
                                                                            MEMORANDUM OPINION BY
              v.     Record No. 0003-13-2                                    JUDGE WILLIAM G. PETTY
                                                                                FEBRUARY 18, 2014
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF DINWIDDIE COUNTY
                                                Paul W. Cella, Judge

                               Marlene A. Harris for appellant.

                               Susan M. Harris, Assistant Attorney General (Kenneth T. Cuccinelli,
                               II, Attorney General, on brief), for appellee.


                     Frankie Junior Wright appeals his conviction of felonious violation of a protective order,

              third or subsequent violation, under Code § 16.1-253.2. On appeal, Wright argues that the trial

              court erred in denying his motion to strike because the evidence was insufficient to convict him

              of a felony violation of a protective order. For the reasons set forth below, we affirm the

              judgment of the trial court.

                                                                  I.

                     Because the parties are fully conversant with the record in this case and this

              memorandum opinion carries no precedential value, we recite below only those facts and

              incidents of the proceedings as are necessary to the parties’ understanding of the disposition of

              this appeal. “On appeal, ‘we review the evidence in the light most favorable to the

              Commonwealth, granting to it all reasonable inferences fairly deducible therefrom.’” Archer v.

                     
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (quoting Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987)).

                                                    II.

                                      Sufficiency of the Evidence

        Wright first argues that the evidence is insufficient to convict him of violating the

protective order because there was no evidence that he was on Felicia Hardy’s property. We

disagree.

        “‘When reviewing the sufficiency of the evidence to support a conviction, [this] Court

will affirm the judgment unless the judgment is plainly wrong or without evidence to support

it.’” Mayfield v. Commonwealth, 59 Va. App. 839, 850, 722 S.E.2d 689, 695 (2012) (alteration

in original) (quoting Bolden v. Commonwealth, 275 Va. 144, 148, 654 S.E.2d 584, 586 (2008)).

Thus, an “‘appellate court does not ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.’” Id. (quoting Britt v. Commonwealth, 276 Va.

569, 573-74, 667 S.E.2d 763, 765 (2008)). Instead, “‘the relevant question is whether any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.’” Id. (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “‘This familiar standard

gives full play to the responsibility of the trier of fact . . . to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.’” Id.

(alteration in original) (quoting Brown v. Commonwealth, 56 Va. App. 178, 185, 692 S.E.2d

271, 274 (2010)).

        Under Code § 16.1-279.1, a protective order may be issued “[i]n cases of family abuse

. . . to protect the health and safety of the petitioner and family or household members of the

petitioner.” Here, a protective order was issued that directed Wright to refrain from having




                                                   -2-
contact with Hardy and “immediately leave and stay away from the residence” on McIlwaine

Drive. Wright argues that there was no evidence of direct contact between himself and Hardy

and that it was not shown beyond a reasonable doubt that he was on Hardy’s property. However,

ample circumstantial evidence proves that Wright violated the protective order by going on

Hardy’s property.

       “Circumstantial evidence . . . is evidence of facts or circumstances not in issue from

which facts or circumstances in issue may be inferred.” Byers v. Commonwealth, 23 Va. App.

146, 151, 474 S.E.2d 852, 854 (1996) (citation omitted). “‘Circumstantial evidence [presented

during the course of the trial] is as competent and is entitled to as much weight as direct

evidence, provided it is sufficiently convincing to exclude every reasonable hypothesis except

that of guilt.’” Salcedo v. Commonwealth, 58 Va. App. 525, 535, 712 S.E.2d 8, 12 (2011)

(quoting Holloway v. Commonwealth, 57 Va. App. 658, 665, 705 S.E.2d 510, 513 (2011) (en

banc)). Moreoever, “[c]ircumstantial evidence is as acceptable to prove guilt as direct evidence.”

Parks v. Commonwealth, 221 Va. 492, 498, 270 S.E.2d 755, 759 (1980).

       On May 30, 2012, at about 12:30 a.m., Hardy received a phone call from the VINE

Service,1 which informed her that Wright was released from jail. At about 2:30 a.m. that same

morning, Hardy heard knocking on the window outside her bedroom and at the back of the

house. The knocking continued for several minutes. Moments later, Hardy looked out her

bedroom window. She did not see anyone. After looking out her bedroom window, Hardy heard

knocking on the front door of her house. Hardy walked to the front of her house, looked out the

window, and saw Wright walking away from her house in the ditch line on the edge of her yard.



       1
         VINE is an acronym standing for Victim Information and Notification Everyday. It is
an automated service offered by local sheriffs and the Department of Corrections to provide
victims with the custody status of offenders.


                                                -3-
       Kianna Bell, Hardy’s girlfriend, lived a couple of houses down from Hardy on McIlwaine

Drive. Bell testified that Wright knocked on her front door around 2:30 a.m. that night. Wright

knocked on her door for around five minutes and then left. Bell did not answer the door.

       Deputy Tomlin was dispatched to McIlwaine Drive at around 2:30 a.m. that morning in

reference to a possible protective order violation. Deputy Tomlin encountered Wright about one

block away from Hardy’s house. Deputy Tomlin informed Wright that he was not supposed to

be on Hardy’s property. Wright said that he was going to Hardy’s property to retrieve his

personal belongings.

       The trial court held that this evidence was sufficient to prove that Wright was on Hardy’s

property: “I think that while nobody actually saw him on the property, I think that the fact

nobody was around except him compared with his conversation with Deputy Tomlin is

sufficient.” The trial court’s holding is not plainly wrong or without evidence to support it. To

the contrary, the evidence demonstrates that Wright was on Hardy’s property in violation of the

protective order. There is no need for testimony from a witness that she actually saw Wright on

the property. The circumstantial evidence, and reasonable inferences drawn from that evidence,

is sufficient to demonstrate that Wright was on Hardy’s property in violation of the protective

order. Therefore, we affirm the holding of the trial court.

                                            Rule 5A:20

       Wright next argues that there was no admissible evidence to prove that one or more of his

prior violations of the protective order had an act of violence as its basis. His entire argument

consists of the following:

               Additionally, in order to support a finding of guilty beyond a
               reasonable doubt for a third violation of a protective order, there
               must be evidence that at least one of the prior convictions was
               based on an act of violence (See 16.1-253.2). Here, the order only



                                                -4-
               shows that appellant was convicted of a violation of a protective
               order in Petersburg. The court speaks through its orders and here,
               there is no indication that there was an act of violence that led to
               the court’s finding. The fact that a finding of a violation of a
               protective order could arise from mere proximity to the individual
               to be protected, there can be no presumption that the finding was
               made based on an act of violence, even if there is some testimony
               regarding an act of violence. The statute specifically requires that
               the finding be based on an act of violence. Here there is no
               indication of what the finding was based upon. Thus there is no
               evidence that the conviction was based upon an act of violence and
               that element of the enhanced offense has not been shown beyond a
               reasonable doubt.

       “Rule 5A:20(e) requires that an appellant’s opening brief contain ‘[t]he principles of law,

the argument, and the authorities relating to each question presented.’ Unsupported assertions of

error ‘do not merit appellate consideration.’” Fadness v. Fadness, 52 Va. App. 833, 850, 667

S.E.2d 857, 865 (2008) (quoting Jones v. Commonwealth, 51 Va. App. 730, 734, 660 S.E.2d

343, 345 (2008)). Indeed,

               “A court of review is entitled to have the issues clearly defined and
               to be cited pertinent authority. The appellate court is not a
               depository in which the appellant may dump the burden of
               argument and research. To ignore such a rule by addressing the
               case on the merits would require this court to be an advocate for, as
               well as the judge of the correctness of, [appellant’s] position on the
               issues he raises. On the other hand, strict compliance with the
               rules permits a reviewing court to ascertain the integrity of the
               parties’ assertions which is essential to an accurate determination
               of the issues raised on appeal.”

Id. (alteration in original) (quoting Jones, 51 Va. App. at 734-35, 660 S.E.2d at 345).

Accordingly, if a party fails to strictly adhere to the requirements of Rule 5A:20(e), and that

failure is significant, then we may treat the assignment of error as waived. Id.




                                                -5-
       Wright failed to provide any guiding legal authority. Wright’s counsel stated at oral

argument that this was an issue of first “blush.”2 This statement is not entirely correct. Although

there are no cases with the exact same facts as this case, there are plenty of cases which analyze

the issue of proving a prior conviction. See McMillan v. Commonwealth, 277 Va. 11, 671

S.E.2d 396 (2009); Overbey v. Commonwealth, 271 Va. 231, 623 S.E.2d 904 (2006); Palmer v.

Commonwealth, 269 Va. 203, 609 S.E.2d 308 (2005). Moreover, the Commonwealth points out

cases which state that a prior conviction can be proven by any competent evidence. See

McMillan, 277 Va. at 28, 671 S.E.2d at 405; Perez v. Commonwealth, 274 Va. 724, 729, 652

S.E.2d 95, 98 (2007). Wright fails to mention these cases in his opening brief or to argue why

they are not dispositive of the issue in a reply brief. Additionally, if Wright believes that Code

§ 16.1-253.2 requires that the facts of the prior conviction can only be established by the

language included in that order of conviction, he could have presented an argument based on

rules of statutory construction and legislative intent.

       It is apparent that Wright abdicated his burden of research to this Court. We refuse to be

an advocate for Wright. “Appellate courts are not unlit rooms where attorneys may wander

blindly about, hoping to stumble upon a reversible error. If [Wright] believed that the circuit

court erred, it was [his] duty to present that error to us with legal authority to support [his]

contention.” Fadness, 52 Va. App. at 851, 667 S.E.2d at 865. Because Wright’s failure to

provide legal argument or authority is significant, he has waived his right to have this assignment

of error reviewed by this Court.




       2
           We assume Wright’s counsel meant that this was an issue of first impression.


                                                 -6-
                                       III.

For the foregoing reasons, we affirm Wright’s conviction.

                                                            Affirmed.




                                      -7-